Lee, J.
 The issue in this case was sharply disputed, and the evidence was sufficient to sustain the verdict for the defendant.  The evidence as to the physical and mental condition of E. W. Stephens and M. D. Strickland, the driver of the pick-up, while they were in the hospital, was conflicting. Consequently, Strickland’s statement, in the presence of Stephens, that he was driving at .a speed of fifty miles an hour, was for the jury, and was properly admitted. Such statement, together with the physical facts as to the distance, which the pick-up skidded, and the other evidence, fully justified the phase of the defense instructions in regard to excessive speed. The verdict was not against the weight of the evidence. Besides, there was no motion for a new trial.
Affirmed.
McGehee, G. J., and Hall, Kyle and Holmes, JJ., concur.